DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 16, 18-19, 21-25, 28-31, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art [MOON (US PG PUB no: 2013/0285095), Sabathil (US PG PUB No: 2011/0193057)], either singularly or in combination, does not disclose or suggest the combination of limitations including: the electron spreading layer includes a first conductive AlGaN based fourth semiconductor layer, an undoped AIN layer, a first conductive AlGaN based fifth semiconductor layer, and an undoped AlGaN based semiconductor layer, wherein the first conductive AlGaN based fourth semiconductor layer is disposed between the etching-blocking layer and an undoped AIN layer,4Serial No. 15/774,562Docket No. HI-1405 Reply to Office Action dated wherein the undoped AlN layer is disposed between the first conductive AlGaN based fourth semiconductor layer and a first conductive AlGaN based fifth semiconductor layer, wherein the first conductive AlGaN based fifth semiconductor layer is disposed between the undoped AIN layer and an undoped AlGaN based semiconductor layer, wherein the undoped AlGaN based semiconductor layer is disposed between the first conductive AlGaN based fifth semiconductor layer and the first conductive type second semiconductor layer, wherein the undoped AIN layer has larger bandgap energy than that of the first conductive type AlGaN-based fourth semiconductor layer, the first conductive AlGaN based fifth semiconductor layer and the undoped AlGaN based semiconductor layer, wherein a bandgap energy of the first conductive AlGaN based fifth semiconductor layer gradually decreases toward the undoped AlGaN-based semiconductor layer from the undoped AIN layer, wherein a thickness of the undoped AIN layer is thinner than a thickness of the undoped AIGaN-based 
Regarding claim 34 the closest prior art [MOON (US PG PUB no: 2013/0285095), Sabathil (US PG PUB No: 2011/0193057)], either singularly or in combination, does not disclose or suggest the combination of limitations including: the electron spreading layer includes a first conductive AlGaN based fourth semiconductor layer, an undoped AIN layer, a first conductive AlGaN based fifth semiconductor layer, and an undoped AlGaN based semiconductor layer, wherein the first conductive AlGaN based fourth semiconductor layer is disposed between the etching-blocking layer and an undoped AIN layer,4Serial No. 15/774,562Docket No. HI-1405 Reply to Office Action dated wherein the undoped AlN layer is disposed between the first conductive AlGaN based fourth semiconductor layer and a first conductive AlGaN based fifth semiconductor layer, wherein the first conductive AlGaN based fifth semiconductor layer is disposed between the undoped AIN layer and an undoped AlGaN based semiconductor layer, wherein the undoped AlGaN based semiconductor layer is disposed between the first conductive AlGaN based fifth semiconductor layer and the first conductive type second semiconductor layer, wherein the undoped AIN layer has larger bandgap energy than that of the first conductive type AlGaN-based fourth semiconductor layer, the first conductive AlGaN based fifth semiconductor layer and the undoped AlGaN based semiconductor layer, wherein a bandgap energy of the first conductive AlGaN based fifth semiconductor layer gradually decreases toward the undoped AlGaN-based semiconductor layer from the undoped AIN layer, wherein a thickness of the undoped AIN layer is thinner than a thickness of the undoped AIGaN-based semiconductor layer, wherein the thickness of the undoped AIGaN-based semiconductor layer is thinner 
For these reasons, independent claims 1 and 34 are allowed.
Claims 16, 18-19, 21-25, and 28-31 are allowed, as they depend on the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
MOON [US PG PUB No: 2012/0119254] teaches (fig-1) a reliability enhancement layer 135 may function as an etch stop layer to prevent the second conductive type second layer 112a from being etched (¶0034).
Zhang [US patent no: 9,680,056] teaches AlN/AlGaN superlattice enables growth of high-quality high-conductive n-type AlGaN electron supplier layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ramos F Eliseo can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895